COLLINS, J.
This appeal is by an intervenor in garnishment proceedings from a judgment entered against the garnishee, and in favor of the plaintiff garnisher, for a certain sum of money. The disclosure and the testimony offered by the intervenor in support of her claim to be the owner of the fund in question appears to have been taken by and before the clerk of the district court, and thereafter, upon examination of the same, the court made its findings of fact, ordering judgment as before stated, and that the intervenor take nothing. The claim is made that, on the evidence, the court should have found that the intervenor was entitled to the money.. There is no settled case before us and not a thing to show on what proofs and testimony the court below made its findings. But assuming that the return to this court contains all of the disclosure and all of the testimony produced by the intervenor upon the hearing before the clerk, and, further, that nothing more was submitted *241to the court, it is clear that the findings were, at least, warranted by the proofs. Consequently, they cannot be disturbed.
The judgment stands affirmed.